ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_02_EN.txt.                                  DECLARATION OF JUDGE BENNOUNA

      1. I voted in favour of the Order indicating provisional measures in this case because I felt
compelled by this tragic situation, in which terrible suffering is being inflicted on the Ukrainian
people, to join the call by the World Court to bring an end to the war.


       2. However, I am not convinced that the Convention on the Prevention and Punishment of the
Crime of Genocide (hereinafter the “Genocide Convention” or the “1948 Convention”) was
conceived, and subsequently adopted, in 1948, to enable a State, such as Ukraine, to seise the Court
of a dispute concerning allegations of genocide made against it by another State, such as the Russian
Federation, even if those allegations were to serve as a pretext for an unlawful use of force. We know,
since the adoption of the Charter of the United Nations, that the only exceptions to the prohibition of
the use of force in international relations are individual or collective self-defence, under Article 51
of the Charter (which has also been invoked by the Russian Federation), and authorization by the
Security Council, in accordance with Chapter VII of that text.


       3. The Genocide Convention is one of the major conventions of the United Nations, a
monument of human civilization, which aims to prevent and punish genocide, defined as one of the
acts set out in Article II “committed with intent to destroy, in whole or in part, a national, ethnical,
racial or religious group”.


       4. I am aware that this concept of genocide has been overused and indiscriminately employed
by propagandists of all persuasions. This is neither in the interest of the human groups under serious
threat of destruction, nor in the interest of the credibility and efficiency of the 1948 Convention,
which has enjoyed massive support from States and their consent to the jurisdiction of the
International Court of Justice for the settlement of disputes relating to the Convention.


       5. The Convention obliges the States parties to adopt the legislation required for its proper
application and to enable those accused of genocide to be brought to justice, or before the competent
international criminal court. These States may, if they deem it necessary, seise the competent organs
of the United Nations (Article VIII) and submit to the International Court of Justice any dispute
relating to the responsibility of another State for genocide (Article IX). The Convention does not
cover, in any of its provisions, either allegations of genocide or the use of force allegedly based on
such allegations.


       6. It is not sufficient for the Court to state that “Ukraine has a plausible right not to be subjected
to military operations by the Russian Federation for the purpose of preventing and punishing an
alleged genocide in the territory of Ukraine” (Order, paragraph 60). The Court must also be able to
found this alleged plausible right on one of the provisions of the Genocide Convention which the
Russian Federation is said to have breached. The Court clearly failed in this task; it did not identify
the rights of Ukraine under the Convention which must be preserved by provisional measures
pending the judgment on the merits (Statute of the Court, Article 41).

                                                   -2-

       7. Following the military intervention of the countries of the North Atlantic Treaty
Organization (NATO), from 24 March to 10 June 1999, in the Federal Republic of Yugoslavia (now
Serbia), without the authorization of the Security Council, which was aimed at preventing a “serious
humanitarian disaster in Kosovo”, the matter was debated at the international level. The then
Secretary-General of the United Nations, Mr. Kofi Annan, underlined the tension that existed within
the international community between the need to prevent massive human rights violations and the
limits imposed on humanitarian intervention in the context of respect for State sovereignty (We the
peoples: the role of the United Nations in the twenty-first century, report of the Secretary-General to
the Millennium Assembly of the United Nations, doc. A/54/2000, 27 March 2000, para. 218). This
was followed, after long discussions, by the adoption at the 2005 United Nations Summit of the
concept of “responsibility to protect”, according to which it falls to each State to protect its population
from massive human rights violations, in particular genocide, and, if necessary, other States may
intervene to this end with the authorization of the Security Council (2005 World Summit Outcome,
resolution adopted by the General Assembly on 16 September 2005, doc. A/RES/60/1,
paras. 138-139).


       8. Sadly, in practice, the concept of responsibility to protect has been diverted from its purpose.
When, on 17 March 2011, the Security Council authorized Member States to take action through air
strikes to protect civilian populations in Libya (resolution 1973, doc. S/RES/1973 (2011)), NATO
forces deviated from their initial mandate, by favouring régime change in that country. This saw the
end of the concept of responsibility to protect.


       9. In fact, it is difficult to link the question of the legality of the use of force in international
relations, as such, to the Genocide Convention. When, in 1999, Yugoslavia instituted proceedings
before the Court, on the basis of the Convention, against a number of NATO countries, which had
launched air strikes against Belgrade, the Court adopted orders indicating provisional measures,
considering, in particular, that it


      “must ascertain whether the breaches of the Convention alleged by Yugoslavia are
      capable of falling within the provisions of [the Genocide Convention] and whether, as
      a consequence, the dispute is one which the Court has jurisdiction ratione materiae to
      entertain pursuant to Article IX” (Legality of Use of Force (Yugoslavia v. France),
      Provisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I), p. 372, para. 25).

The Court concluded that this was not so.


       10. From a legal standpoint, that case is similar to the present proceedings, in so far as, in both
instances, the applicant invoked the Genocide Convention in the context of an unlawful use of force
by the respondent. Although the Court rejected the Request for the indication of provisional measures
submitted to it by Yugoslavia, it underlined that


      “[w]hereas, whether or not States accept the jurisdiction of the Court, they remain in
      any event responsible for acts attributable to them that violate international law,
      including humanitarian law; whereas any disputes relating to the legality of such acts
      are required to be resolved by peaceful means, the choice of which, pursuant to
      Article 33 of the Charter, is left to the parties” (Legality of Use of Force (Yugoslavia v.
      France), Provisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I), p. 374,
      para. 36).

                                                 -3-

       11. The Court thus recalled that respect for international legality is binding on all States and
in all circumstances, whether or not they have consented to a particular method for the peaceful
settlement of the disputes between them. The fact remains that artificially linking a dispute
concerning the unlawful use of force to the Genocide Convention does nothing to strengthen that
instrument, in particular its Article IX on the peaceful settlement of disputes by the International
Court of Justice, which is an essential provision in the prevention and punishment of the crime of
genocide.


                                                        (Signed)       Mohamed BENNOUNA.



                                            ___________

